                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 KRISTIN-ELIZABETH MACK,

               Plaintiff,                                CIVIL ACTION NO.: 4:18-cv-204

        v.

 DEPARTMENT OF VETERANS AFFAIRS;
 and TAMMY KENNEDY,                                                             FILED
                                                                         Scott L. Poff, Clerk
                                                                      United States District Court


               Defendants.                                       By jburrell at 12:05 pm, Jan 15, 2019




                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's October 29, 2018 Report and Recommendation, (doc. 6), to which the parties have not

filed any objections. Accordingly, Court ADOPTS the Report and Recommendation as the

opinion of the Court.       The Court DISMISSES this action WITHOUT PREJUDICE and

DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 15th day of January, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
